Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The terms “increased” and “decreased” in claim 1 is a relative term which renders the claim indefinite. The terms “increased” and “decreased” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The terms “increased” and “decreased” are not relative to anything in the stated claim.


Claims 3-7 depend on claim 1 and do not remedy this deficiency.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim says “the number of limes when a purge valve is opened”.  Appropriate correction is required.  The claim should read “the number of times when a purge valve is opened”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-7 is/are rejected under 35 U.S.C. 102(a)(1-) as being anticipated by US PGPub 2015/0295255 (Bae).
With respect to claim 1, Bae teaches a purge control system and method for a fuel cell (PP 0003), wherein the fuel cell stack supplies air to the cathode (PP 0008) (air electrode) and an anode which reacts hydrogen (PP 0007) (hydrogen electrode).  The control method comprises supplying hydrogen from a hydrogen tank passing through a pressure regulator (PP 0007) (hydrogen supplied at a target supply pressure).  A concentration sensor detects the hydrogen concentration at an air exhaust line (PP 0048).  The controller updates the hydrogen supply regulator (pressure) (PP 0062).  Nitrogen enters the stack from the cathode cross over, which lowers the partial pressure of hydrogen (by increasing the partial pressure of nitrogen), which used to determine when a periodic purge is needed (PP 0008-0009).  As the hydrogen is supplied while the fuel cell is in use, the supply would be before the time to purge. The purge is based on the partial pressures of hydrogen and nitrogen, and therefore a purging period would be maximized and the number of times a purge valve is opened would be minimalized.
With respect to claim 3, the partial pressure of hydrogen and nitrogen is measured (PP 0009) and the hydrogen supply is set as needed by the fuel stack (PP 0061-0062).
With respect to claim 4, the hydrogen concertation is measured through the vehicle exhaust port.  When the concentration hits a predetermined reference, the purge valve is opened (PP 0028).
With respect to claim 5, the current differential may also be used to determine the control system (PP 0058).
With respect to claim 6, the hydrogen concentration is measured by a hydrogen concentration sensor (PP 0048).
With respect to claim 7, the current differential pressure is controlled by predetermined references (PP 0058) and the hydrogen concentration is set by a predetermined reference (PP 0028).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802. The examiner can normally be reached M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.L.Z/        Examiner, Art Unit 1724                                                                                                                                                                                                
/SARAH A. SLIFKA/        Primary Examiner, Art Unit 1759